Third District Court of Appeal
                               State of Florida

                        Opinion filed November 25, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-1874
                         Lower Tribunal No. 19-13302
                            ________________


                      Daniel Alexis and Rose Alexis,
                                   Appellants,

                                        vs.

                             Newrez, LLC, etc.,
                                    Appellee.



      An appeal from the Circuit Court for Miami-Dade County, Carlos Guzman,
Judge.

      Pomeranz and Associates, P.A. and Mark L. Pomeranz (Hallandale), for
appellants.

      Quintairos, Prieto, Wood & Boyer, P.A. and Sonia Henriques McDowell
(Orlando), for appellee.


Before EMAS, C.J., and SCALES, and MILLER, JJ.

     PER CURIAM.
      Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150,

1152 (Fla. 1979) (“Without a record of the trial proceedings, the appellate court can

not properly resolve the underlying factual issues so as to conclude that the trial

court's judgment is not supported by the evidence or by an alternative theory.”).




                                         2